Case 2:90-cv-00520-KJM-DB Document 6746-3 Filed 07/01/20 Page 1 of 5




           Exhibit B
     Case 2:90-cv-00520-KJM-DB Document 6746-3 Filed 07/01/20 Page 2 of 5

 1    REICHMAN JORGENSEN LLP
      Shawna Ballard, State Bar No. 155188
 2    Kate Falkenstien, State Bar No. 313753
      100 Marine Parkway, Suite 350
 3    Redwood Shores, CA 94065
      Telephone: (650) 623-1401
 4    Fax: (650) 623-1449
       Email: sballard@reichmanjorgensen.com
 5             kfalkenstien@reichmanjorgensen.com
      Attorneys for Plaintiff-Intervenor Christopher Lipsey
 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                           SACRAMENTO DIVISION
11

12
      RALPH COLEMAN, et al.,                                   Case No. S-90-0520-KJM-DB P
13
                                                 Plaintiffs, PLAINTIFF-INTERVENOR’S FIRST SET
14                                                             OF REQUESTS FOR PRODUCTION TO
                      v.                                       DEFENDANTS
15
                                                               Judge:           Hon. Kimberly Mueller
16    GAVIN NEWSOM, et al.,
17                                            Defendants.
18

19
              Plaintiff-intervenor Christopher Lipsey, by and through his undersigned counsel, and
20
      pursuant to Federal Rule of Civil Procedure 34(a) and the Court’s order dated February 27, 2020,
21
      hereby requests that Defendants respond to the following First Set of Requests for Production of
22
      Documents and produce responsive documents within their possession, custody, or control for
23
      inspection and copying at the offices of Reichman Jorgensen, 100 Marine Parkway, Suite 300,
24
      Redwood Shores, CA 94065, within 30 days from the service hereof. Defendants shall
25
      supplement these responses in accordance with Federal Rule of Civil Procedure 26(e)(1).
26
                                                I.      DEFINITIONS
27

28


       Pl.-Intervenor’s First Set of Requests for Production (S-90-0520-KJM-DB-P)                        1
     Case 2:90-cv-00520-KJM-DB Document 6746-3 Filed 07/01/20 Page 3 of 5

 1             The following Requests for Production of Documents (collectively referred to herein as

 2    the “Requests”) are to be answered with reference to the definitions set forth below, each of

 3    which shall be deemed to be a material part of each Request.

 4             1.       “Defendants” and “you” or “your” shall be understood to refer to defendants

 5    Gavin Newsom, Pamela Ahlin, Michael Cohen, Ralph Diaz, Katherine Tebrock, and Diana

 6    Toche, as well as any agents, representatives, attorneys, consultants, or any other persons acting

 7    or purporting to act on behalf of the foregoing parties.

 8             2.      “Complaint” means a document submitted by an inmate to a CDCR official

 9    regarding an inmate’s concerns, including but not limited to grievances submitted on CDCR

10    forms (such as form 602 and form 22).

11             3.      “Welfare checks” mean the rounds conducted by correctional officers during

12    which officers walk around units to verify the health and safety of inmates.

13             4.      The “Guard One system” means the system manufactured by TimeKeeping

14    Systems which allows a user to connect an electronic baton to a metal, electronic button, creating

15    a downloadable electronic record of the contact between the baton and button.

16             5.      “Regarding” means constituting, reflecting, relating to, concerning, recording,

17    embodying, containing, mentioning, analyzing, discussing, evaluating, or being relevant to.

18                           II. GENERAL PROVISIONS AND INSTRUCTIONS

19             1.      All information and documents are to be divulged that are in your possession,

20    custody, or control or within the possession, custody, or control of your attorneys, investigators,

21    agents, employees or other representatives of you or your attorneys or anyone else from whom

22    you have a superior right to compel production.

23             2.      In the event you withhold any document or information on the basis of privilege

24    (attorney-client communications, work product or any other alleged privilege), for each document

25    state:

26                  a. the date and place of the communication and/or document;

27                  b. the identity of each person who was present at or who participated in such

28                     communication or the author(s) and recipient(s) of the document;


       Pl.-Intervenor’s First Set of Requests for Production (S-90-0520-KJM-DB-P)                           2
     Case 2:90-cv-00520-KJM-DB Document 6746-3 Filed 07/01/20 Page 4 of 5

 1                 c. the type of communication;

 2                 d. the general subject matter of the communication or document; and

 3                 e. the nature of the privilege or other reason for not producing the communication or

 4                    document.

 5        3. The following rules of construction apply to these Requests:

 6                 a. the term “all” shall be construed to mean each or any and the terms “each” or

 7                    “any” shall be construed to mean all as necessary to bring within the scope of the

 8                    Request all responses that might otherwise be construed to be outside of its scope;

 9                 b. the connectives “and” and “or” shall be construed either disjunctively or

10                    conjunctively as necessary to bring within the scope of the Request all responses

11                    that might otherwise be construed to be outside of its scope;

12                 c. the use of the singular form of any word includes the plural and vice versa;

13                 d. any Request propounded in the masculine shall include the feminine and vice

14                    versa; and

15                 e. any Request propounded in the present tense shall include the past tense and vice

16                    versa.

17            4.      If you object to all or any portion of any category of documents called for by these

18    Requests, please produce all documents within each category to which your objections do not

19    apply and please state whether any documents are being withheld based on your objection.

20            5.      Produce all documents as they are kept in the usual course of business, in the file

21    folders or other organizational order in which they are kept or organized. Plaintiff requests hard

22    copy documents not maintained in electronic form to be produced in electronic imaged form

23    including searchable text. Plaintiff requests that all electronically stored information which may

24    be responsive to these Requests be produced in native format unless that format is one which can

25    only be read by Defendants’ proprietary software. If the requested electronically stored

26    information can only be read by Defendants’ proprietary software and if that information can be

27    exported into an electronic format which can be read by nonproprietary software (such as

28    Microsoft Word or WordPerfect for word-processed information; Microsoft Outlook “pst” format


       Pl.-Intervenor’s First Set of Requests for Production (S-90-0520-KJM-DB-P)                           3
     Case 2:90-cv-00520-KJM-DB Document 6746-3 Filed 07/01/20 Page 5 of 5

 1    for email; Microsoft Office Access or Microsoft Excel for database information), then Plaintiff

 2    requests that such information be produced in that electronic format. With respect to Documents

 3    or Communications which already exist as .pdf files, copies of those .pdf files, including any

 4    metadata, should be produced.

 5            6.      If any of the documents requested herein have been destroyed, describe the

 6    contents of such documents as completely as possible, the date of such destruction, and the name

 7    of the person who ordered or authorized such destruction.

 8            7.      All Requests for discovery by Lipsey in this case are continuing. In the event that

 9    any information or documents come to your attention subsequent to serving your responses to

10    these Requests, which information or documents are responsive to any Request for discovery

11    below or which would alter or change in any way a response, and which were not included in

12    your responses to the Requests below, such additional information or documents shall be

13    furnished to attorneys for Lipsey as soon as possible without further request.

14    REQUEST FOR PRODUCTION NO. 1

15            All complaints submitted by inmates in any CDCR institution to Defendants or other

16    current or former CDCR employees or officers, regarding the Guard One system, the welfare

17    check program, night-time noise, or sleep deprivation.

18

19    Dated: February 28, 2020                                   Respectfully submitted,
20                                                               /s/ Kate M. Falkenstien

21                                                               REICHMAN JORGENSEN LLP
                                                                 Shawna L. Ballard (SBN 155188)
22                                                               Kate Falkenstien (SBN 313753)
                                                                 100 Marine Parkway, Suite 300
23                                                               Redwood Shores, California 94065
                                                                 Telephone: (650) 623-1401
24                                                               Fax: (650) 623-1449
                                                                 sballard@reichmanjorgensen.com
25                                                               kfalkenstien@reichmanjorgensen.com

26                                                               Attorneys for Plaintiff-Intervenor
                                                                 Christopher Lipsey
27

28


       Pl.-Intervenor’s First Set of Requests for Production (S-90-0520-KJM-DB-P)                           4
